     Case: 1:19-cv-07555 Document #: 24-1 Filed: 12/30/19 Page 1 of 1 PageID #:385




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )       Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Young B. Kim
                                              )
                                              )

                                Declaration of David Gulbransen

        I, David Gulbransen, of Oak Park, IL, declare as follows:

         1.     I am over 18 years of age. I have personal knowledge of the facts set forth herein.
I make this declaration in support of Plaintiff’s Motion for Entry of a Preliminary Injunction and,
if called as a witness, I could and would competently testify as follows:

         2.     I am an attorney at law, duly admitted to practice before the Courts of the State of
Illinois and the United States District Court for the Northern District of Illinois.

        3.      Since and pursuant to the Court’s entry of a Temporary Restraining Order and its
extension of that TRO in this matter, I have been working with Plaintiff’s expert witness and
third party payment providers to freeze the financial accounts associated with the Infringing
Websites. I have also been working Plaintiff’s expert witness and third party service providers to
transfer and disable the Infringing Websites.

        4.     Genuine and authentic copies of the unpublished decisions cited in Plaintiff’s
Memorandum of Law in Support of Motion for Entry of a Preliminary Injunction are attached
hereto as Exhibit 1.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated this 16th Day of December, 2019.



                                              By:
                                                      David Gulbransen
